UNITED STATES DISTRICT COURT F 1 L E D

DISTRICT 0F COLUMBIA
DEC 1 ? 2012
MOHAMEDOU OULD SALAHI, ,, » . -
_ Clerk, U.S. D\s&r\ctrta$r\d
. . Bankrupf€v °“
Petztloner,
v. Civil Action No. 05-CV-0569 (RCL)

BARACK OBAMA, et al.,

Respondents.

[ ER GRANTING RESPONDENTS’ UNOPPOSED MOTION
FOR AN EXTENSION OF TIME TO MAKE AN EX PARTE FILING

Based on Respondents’ Unopposed Motion for an Extension of Time to Make an
Ex Parte Filing, this Court orders that the Lp$ filing that Respondents, in their
opposition to Petitioner’s discovery motion, indicated they would file on December l3,
2012, is now due on December 19, 2012.

AND 1T ls so oRDERED.
/

 _, 2012

K C  

Ro§/de C. Lamberth
United States District Judge